internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-109678-00 date date taxpayer subsidiary entity entity individual a date a tax years y dear legend this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement described in sec_1 g with respect to losses_incurred by subsidiary and entity in the tax_year ended on date a and to file the certification described in sec_1_1503-2 for the tax_year ended on date a with respect to entity and for tax years y as the case may be additional information was submitted in letters dated april may and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is tax counsel for taxpayer and generally advises taxpayer and its affiliates on tax matters relating to united_states and international_taxation individual a reviewed the federal_income_tax returns of taxpayer for a number of years during in re plr-109678-00 the course of this review individual a determined that taxpayer’s federal tax_return for the tax_year ended on date a did not include the election and annual certification required by sec_1_1503-2 instead the election and annual certification had in error been filed with the tax_return of another affiliate of taxpayer taxpayer is requesting relief before the failure to make the regulatory election and filing was discovered by the irs sec_301_9100-1 provides that the commissioner may grant a taxpayer a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i under the standards set forth in sec_301_9100-3 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1 g with respect to losses_incurred by subsidiary and entity in the tax_year ended on date a and to file the certification described in sec_1_1503-2 for the tax_year ended on date a with respect to entity and for tax years y as the case may be the granting of an extension of time to file the agreement and certification is not a determination that taxpayer is otherwise eligible to make the election sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in re plr-109678-00 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented sincerely s allen goldstein reviewer office of the associate chief_counsel international
